Citation Nr: 1634460	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1967 until April 1969 and from June 1973 until November 1982. He is the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal with four campaign stars. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge. 

In January 2015, this claim was remanded for additional development. 

The claim was denied in a subsequent February 2015 supplemental statement of the case. 

There has been substantial compliance with remand directives. 

FINDING OF FACT

Left knee degenerative arthritis has been manifested by at least 90 degrees of extension and at least 90 degrees of flexion.  Locking, effusion, instability and subluxation have not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 and 5261 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

The Veteran's left knee disability is currently rated under Diagnostic Code (DC) 5260.  However, there are several diagnostic codes generally applicable to knee disabilities found in 38 C.F.R. § 4.71a.  

Under DC 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Additional diagnostic codes pertaining to the knees, specifically ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibular (DC 5262), and genu recurvatum (DC 5263) will not be addressed in this decision, as the evidence does not demonstrate that the Veteran has been diagnosed with these conditions during the appeal period or otherwise manifests the symptoms contemplated by these diagnostic codes.

Finally, DC 5003 addresses degenerative arthritis, but because the Veteran's condition is limited to a single knee joint, a higher rating is not available through this code.  38 C.F.R. § 4.71a, DC 5003.  

Evidence and Analysis

The Veteran is currently rated at 10 percent for his left knee because 38 CFR §4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint. Based on the evidence, the Board finds that a rating higher than 10 percent for left knee degenerative arthritis is not warranted.

As noted above, a higher rating under DC 5260 requires flexion limited to 30 degrees.  However, the Veteran's knee did not manifest this level of impairment at any point during the appeal period. At a December 2009 private treatment appointment, the Veteran had left flexion of 125 degrees. At a March 2010 treatment appointment, the Veteran had 90 to 95 degrees of flexion in his left knee. At a July 2010 VA Examination, the Veteran had left flexion of 105 to 110 degrees. At a December 2012 treatment appointment, the Veteran had 105 to 110 degrees of flexion. At a December 2013 treatment appointment, the Veteran had 90 degrees of flexion. At a June 2014 treatment appointment, the Veteran had 115-120 degrees of flexion. At a February 2015 VA examination the Veteran had flexion of 90 degrees. He reported functional loss through the daily pain of walking and standing but did not report that flare-ups impacted the function of the knee or lower leg. There was no functional loss in range of motion after three repetitions. The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use or during flare-ups. At an April 2016 VA examination, the Veteran had flexion of 90 degrees. There was evidence of pain with weight bearing. There was no additional functional loss after three repetitions.  In addition, there was no pain with weight-bearing.  There was no loss of muscle strength.  

The examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use or during flare-ups. There were also noted additional contributing factors of disability including swelling, instability of station, disturbance of locomotion and interference with sitting and standing. 

Similarly, a compensable rating under DC 5261 requires extension limited to 10 degrees, but this level of impairment was also not present during the appeal period. At a December 2009 private treatment appointment, the Veteran had left extension of 135 degrees.  At a July 2010 VA Examination, the Veteran had normal left extension. At a December 2012 treatment appointment, the Veteran had slight discomfort with full extension. At a December 2013 treatment appointment, the Veteran had a lack of 10 to 15 degrees of extension. At a June 2014 treatment appointment, the Veteran had normal extension. At a February 2015 VA examination, the Veteran had extension to 90 degrees. At an April 2016 VA examination, the Veteran had extension to 110 degrees. 

The Board has also considered a compensable rating under DC 5257, which requires "slight" instability or recurrent subluxation. A December 2012 treatment report noted that the knee was stable. Both the February 2015 and April 2016 VA examinations tested the left knee for stability and found no abnormal findings. Moreover, the February 2015 VA examination noted no recurrent subluxation, lateral instability or recurrent effusion.  Therefore, an additional compensable rating is not warranted. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected knee disability that would render the schedular criteria inadequate.  As discussed above, the Veteran's symptoms (pain, decreased range of motion, complaints of instability) are contemplated in the assigned schedular rating.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected left knee disabilities that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


III. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a January 2010 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his left knee condition.  



ORDER

An initial rating higher than 10 percent for left knee degenerative arthritis is denied.


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


